Case 2:15-cv-08830-JAK-KS Document 345 Filed 09/16/19 Page 1 of 6 Page ID #:7733



 1   Robert J. Lauson, Esq., SBN 175,486      James E. Doroshow (SBN 112920)
 2
     bob@lauson.com                           jodoroshow@foxrothschild.com
     LAUSON & ASSOCIATES                      Ashe Puri, Esq. SBN 297,814
 3   880 Apollo Street, Suite 301             apuri@foxrothschild.com
 4
     El Segundo, California 90245             FOX ROTHSCHILD LLP
     Tel. (310) 726-0892                      1800 Century Park East, Suite 300
 5   Attorneys for Plaintiff,                 Los Angeles, CA 90067-1506
 6
     Voice International, Inc.                Tel. (310) 598-4150
                                              Attorneys for Defendants,
 7   David Grober                             Oppenheimer Cine Rental, LLC,
 8
     davidgrober1@gmail.com                   Oppenheimer Camera Products, Inc.,
     578 West Washington Blvd., Suite 866     and Marty Oppenheimer
 9   Marina Del Rey, CA 90292
10
     Tel. (310) 822-1100                      David A. Peck (Cal. Bar No. 171854)
     Plaintiff, Pro se                        COAST LAW GROUP, LLP
11                                            1140 S. Coast Hwy 101
12
     Mark J. Young                            Encinitas, CA 92024
     (Fla. Bar No. 0078158)                   Tel: (760) 942-8505
13   Admitted Pro Hac Vice                    dpeck@coastlawgroup.com
14   MARK YOUNG, P.A.                         Attorney for Defendants
     1638 Camden Ave.,                        Oceanic Production Equip. Ltd.,
15   Jacksonville, FL 32207                   Jordan Klein, Sr.
16   myoungpa@gmail.com
     Attorney for Defendants
17   Oceanic Production Equip. Ltd.,
18   Jordan Klein, Sr.

19
                             UNITED STATES DISTRICT COURT
20
                            CENTRAL DISTRICT OF CALIFORNIA
21

22   VOICE INTERNATIONAL, INC., et al.,       Case No. 2:15-cv-08830-JAK-KS
23            Plaintiffs,
                                              JOINT WITNESS LIST
24   v.
25   OPPENHEIMER CINE RENTAL, LLC,            Judge: Hon. John A. Kronstadt
26   et al.
27            Defendants

28


                                            -1-
Case 2:15-cv-08830-JAK-KS Document 345 Filed 09/16/19 Page 2 of 6 Page ID #:7734



 1

 2                                  Plaintiffs’ Witness List
                 (Plaintiffs reserve the right to call rebuttal witnesses)
 3
     Name         Est.   Summary of Testimony                 Est.  Est.     Total
 4                For                                         For   For      Est.
                  Direct                                      Cross Re-
 5                                                                  Direct
     David        8       David Grober will testify as to his 3     2        13
 6
     Grober               background, his conception and      (Opp.
 7                        reduction to practice of the        Defs)
                          patented invention, his
 8                        development of the Academy
                          Award winning invention, his
 9                        efforts at commercializing the
10                        invention, his business renting
                          out the invention, that his
11                        employee Steve Waterford left
                          and went to work for Mako
12                        Products, how he learned of the
                          accused infringing Makohead, his
13
                          efforts to stop the infringement,
14                        the first infringement lawsuit, the
                          successful reexamination of his
15                        patent, the erroneous summary
                          judgment against him, the
16                        successful Federal circuit appeal,
17                        the stay for Mako Products
                          bankruptcy, Mako’s assets being
18                        sold and OPEL continuing the
                          infringement along with
19                        Oppenheimer, the second lawsuit,
                          Jordan Klein’s false statements
20
                          about no longer being involved,
21                        how the Makohead infringes the
                          patent-in-suit, the severe damage
22                        done to his Motion Picture
                          Marine business, and other
23                        subjects relevant to the current
24                        action.
     John Dann    4       John Dann is expected to testify    1     1        6
25                        as to his operation of Mako
                          Products and its successor OPEL,
26                        his dealings with Oppenheimer
27
                          and other rental houses, the
                          California company Original
28                        Production’s renting of the
                          Makohead, Jordan Klein Sr.’s

                                           -2-
Case 2:15-cv-08830-JAK-KS Document 345 Filed 09/16/19 Page 3 of 6 Page ID #:7735



 1                        involvement in the business,
                          OPEL’s failure to adhere to the
 2                        corporate formalities, and other
 3                        subjects relevant to the current
                          action.
 4   Marty       2        Marty Oppenheimer is expected        1   .5     3.5
     Oppenheimer          to testify as to operating a rental
 5                        house, his renting of the
 6                        Makohead to customers including
                          the Original Productions of
 7                        California, being named as a
                          Defendant in both lawsuits, his
 8                        knowledge of the patent and
                          whether the Makohead infringes
 9
                          it, his business dealings with
10                        OPEL, and other subjects
                          relevant to the current action.
11   Tom Smith    3       The creation, structure and
                          operation of the accused product;
12                        the structure and operation of the
13                        system described and claimed in
                          the ‘662 patent; the opinion
14                        provided in the first Mako
                          lawsuit, the state of the art in the
15                        1990s, the structure and operation
16
                          of known prior art systems as
                          described in patents that preceded
17                        the effective filing date of the
                          ‘662 patent by more than a year;
18                        the structure and function of the
                          control system of the ‘662 patent;
19                        and the locations and functions of
20                        sensors in the ‘662 patent; and
                          differences between the accused
21                        product and the system recited in
                          the asserted claims of the ‘662
22                        patent.
23

24

25

26
27

28



                                           -3-
Case 2:15-cv-08830-JAK-KS Document 345 Filed 09/16/19 Page 4 of 6 Page ID #:7736



 1                       Oppenheimer Defendants’ Witness List
     Name             Direct Summary of               Cross   Re-         Total
 2
                      (hours) Testimony               (hrs)   Direct      Estimate
 3                                                            (hrs)
     Marty            3       Mr. Oppenheimer will 1          2           6
 4   Oppenheimer              testify on issues of
                              non-infringement,
 5                            invalidity and no
 6                            willful infringement,
                              and on revenues,
 7                            profits and costs
                              attributable to rentals
 8                            of the accused
                              products and
 9
                              damages, if necessary
10   John Dann        2       Mr. Dann will testify 1         1           3
                              on issues of no willful
11                            infringement and his
                              communications with
12                            Mr. Oppenheimer.
13   Lisa Roberts     2       Ms. Roberts will        30 min  1           3.5
                              testify on behalf of
14                            Original Productions
                              regarding its rentals
15                            of the Accused
16
                              Products and
                              damages, if necessary.
17

18                          OPEL And Klein Sr. Witness List
19   Witness     Summary                  Direct     Cross    Redirect Total
20   Jordan     Absence of contacts in     30 min.   1        30 min. 2
     Klein Sr.  California; the first Mako
21
                lawsuit and bankruptcy of
22              Mako Products; Smith
                opinion in the first Mako
23   (via video lawsuit; formation of
     feed).     OPEL; acquisition of Mako
24              Products’ assets by OPEL;
25              funds provided to or for
                OPEL; scope of
26              relationships with Mako
                Products, OPEL, and John
27              Dann; opinion received in
                prior Mako lawsuit;
28
                Plaintiffs’ allegations

                                           -4-
Case 2:15-cv-08830-JAK-KS Document 345 Filed 09/16/19 Page 5 of 6 Page ID #:7737



 1
     Witness   Summary                      Direct   Cross   Redirect Total
 2
               against Klein Sr. in the
 3             pleadings, including alter
               ego; Klein Sr.’s defenses
 4             alleged in the pleadings.
 5
   Tom         The creation, structure and 4 hrs     3       2 hrs   9
 6 Smith       operation of the accused
               product; the structure and
 7             operation of the system
 8             described and claimed in the
               ‘662 patent; the opinion
 9             provided in the first Mako
               lawsuit, the state of the art
10             in the 1990s, the structure
               and operation of known
11
               prior art systems as
12             described in patents that
               preceded the effective filing
13             date of the ‘662 patent by
               more than a year; the
14             structure and function of the
15             control system of the ‘662
               patent; and the locations and
16             functions of sensors in the
               ‘662 patent; and differences
17             between the accused
               product and the system
18
               recited in the asserted
19             claims of the ‘662 patent.
20   John Dann Absence of contacts in      4 hrs     2       1 hrs   7
               California; the first Mako
21
               lawsuit and bankruptcy of
22             Mako Products; formation
               of OPEL; Smith opinion in
23             the first Mako lawsuit;
               acquisition of Mako
24             Products’ assets by OPEL;
25             funds provided to or for
               OPEL; scope of
26             relationships with Mako
               Products, OPEL, and Klein
27             Sr.; locations of accused
               products at relevant times;
28
               payments received and

                                             -5-
Case 2:15-cv-08830-JAK-KS Document 345 Filed 09/16/19 Page 6 of 6 Page ID #:7738



 1
     Witness   Summary                        Direct   Cross   Redirect Total
 2
               made by OPEL; cessation of
 3             OPEL’s business; OPEL’s
               transactions with customers;
 4             the shipping, setup, use and
 5             maintenance of the accused
               product; and components of
 6             the accused product;
               allegations that OPEL is an
 7             alter ago of Klein Sr.;
 8
               Plaintiffs’ allegations
               against OPEL in the
 9             pleadings; OPEL’s defenses
               alleged in the pleadings.
10

11 * All time durations are estimates.

12 September 16, 2019                            LAUSON & ASSOCIATES
13                                               /Robert Lauson/
                                                 Robert J. Lauson, Esq.
14                                               Attorney for Plaintiff
15                                               VOICE INTERNATIONAL
16
     September 16, 2019                          DAVID GROBER
17                                               /David Grober/
                                                 In Pro Per
18

19 September 16, 2019                            FOX ROTHSCHILD, LLP
                                                 /Ashe Puri/
20
                                                 Ashe Puri, Esq.
21                                               Attorney for Defendant
                                                 OPPENHEIMER DEFENDANTS
22

23 September 16, 2019                            MARK YOUNG, P.A.
                                                 /Mark Young/
24
                                                 Mark Young
25                                               Attorney for Defendants
                                                 OCEANIC PRODUCTION EQUIP., LTD
26
                                                 & JORDAN KLEIN, SR.
27

28



                                               -6-
